Citation Nr: 0703364	
Decision Date: 02/02/07    Archive Date: 02/14/07

DOCKET NO.  03-27 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1981 to June 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in October 
2002 by the VA Regional Office (RO) in Atlanta, Georgia.  In 
February 2005, the Board found that new and material evidence 
had been received in order to reopen the veteran's claim of 
entitlement to service connection for a low back disorder and 
remanded the merits of the claim for additional development.  
The case now returns to the Board for appellate review.

In connection with this appeal, the veteran testified at a 
hearing before a Decision Review Officer (DRO) at the RO in 
October 2003 and a hearing before the undersigned Veterans 
Law Judge sitting at the RO in October 2004; transcripts of 
both hearings are associated with the claims file.

As noted by the Board in February 2005, the veteran's 
representative argued in July 2004 that a September 1985 
rating decision that denied service connection for a low back 
disorder was clearly and unmistakably erroneous.  It does not 
appear that the RO has addressed this issue and, therefore, 
it is again referred to the RO for appropriate action.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all evidence necessary for an equitable 
disposition of the claim.

2.  A low back disorder is not shown by the competent medical 
evidence to be causally or etiologically related to any in-
service disease or injury.


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by the 
veteran's active duty military service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. §§ 3.303, 4.9 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has certain procedural responsibilities in the claim 
development process.  The Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005)), eliminated the 
concept of a well-grounded claim and redefined VA's 
obligations with respect to its duties to notify and assist a 
claimant.  In August 2001, VA issued regulations to implement 
the VCAA.  66 Fed. Reg. 45,620 (August 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006)).

The United States Court of Appeals for Veterans Claims 
(Court)'s decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claim for VA benefits.  In this case, the 
veteran was provided with a VCAA notification letter in 
February 2002, prior to the initial unfavorable AOJ decision 
issued in October 2002.  He was further advised of VA's 
duties to notify and assist in a February 2005 letter.  

The Pelegrini Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) Inform a claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence that the claimant 
is expected to provide; and (4) request or tell the claimant 
to provide any evidence in the claimant's possession that 
pertains to the claim.  Pelegrini, 18 Vet. App. at 120-121.

The content of the notice as provided to the veteran has 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  In this regard, the February 2002 
and February 2005 letters advised the veteran of the evidence 
that VA would attempt to obtain and what evidence he was 
responsible for identifying or submitting to VA.  
Additionally, such letters informed the veteran of the 
evidence necessary to substantiate his service connection 
claim.  Pertinent to the fourth element, the February 2005 
letter advised the veteran that, if he had any evidence in 
his possession that pertained to his claim to send it to VA.  
For these reasons, to decide the appeal would not be 
prejudicial error to the veteran.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

In the present case, the veteran was provided notice of what 
type of information and evidence was needed to substantiate 
his service connection claim, but was not informed of the 
type of evidence necessary to establish a disability rating 
or effective date for the disability on appeal.  Despite the 
inadequate notice provided to the veteran on these latter two 
elements, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In this 
regard, as the Board concludes herein that the preponderance 
of the evidence is against the veteran's service connection 
claim, any questions as to the appropriate disability rating 
or effective date to be assigned are rendered moot.  

All that VCAA requires is that the duty to notify is 
satisfied and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As noted above, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied in this case, there is no prejudicial 
error to the veteran in deciding this claim. 

With respect to the duty to assist, the veteran's service 
medical records, VA treatment records, private treatment 
records, and VA examination or opinion reports were reviewed 
by both the RO and the Board in connection with adjudication 
of his claim.  The veteran has not identified any additional 
relevant, outstanding records that need to be obtained for an 
equitable disposition of his claim.  Moreover, he was 
provided with a VA examination in April 2004 and, in April 
2006, VA obtained an opinion in order to adjudicate his 
service connection claim.  Based on these facts, the Board 
concludes that the medical evidence of record is sufficient 
to adjudicate the veteran's claim without further 
examination.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
VCAA would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
of the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the veteran at every 
stage in this case.  Therefore, he will not be prejudiced as 
a result of the Board proceeding to the merits of the claim.

II.  Analysis

At his hearings and in documents of record, the veteran 
contends that he injured his back twice during his military 
service, once when he was lifting ammunition boxes and once 
when he slipped and fell.  He claims that his current low 
back disorder is a result of such in-service injuries and, 
therefore, service connection is warranted.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  This may be shown 
by affirmative evidence showing inception or aggravation 
during service or through statutory presumptions.  Id.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  C.F.R. § 3.303(b).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The veteran's service medical records reflect that in January 
1984, the veteran complained of lower back pain for the prior 
year.  X-rays were within normal limits.  The impression was 
mechanical low back pain.  Physical therapy records from 
February 1984 show a diagnosis of chronic low back pain.  Low 
back pain was also diagnosed in July 1984 and in August 1984, 
it was noted that the veteran had a possible pinched nerve 
around the back region.  Also in August 1984, the veteran's 
service medical records reflect an assessment of "muscular 
low back pain with ? sciatica" as well as mechanical low 
back pain and costochondritis.  In September 1984, 
assessments included rule out low back pain, origin unknown, 
as well as "functional low back pain with postural 
curvature?"  In February 1985 and March 1985, the veteran 
was given a restricted physical profile as a result of his 
back pain and abnormality of the bones in his back, 
respectively.

In April 1985, a Medical Evaluation Board found that the 
veteran's chronic low back strain with skeletal abnormality, 
lumbosacral junction, asymmetry of facets, was congenital.  
It was further determined that such disability existed prior 
to service and was permanently aggravated by service.  A 
Narrative Summary indicates that the veteran started to have 
low back pain in 1982 when he lifted ammunition boxes.  His 
low back pain was continuous since such time.  Following a 
physical examination and obtaining X-rays, the veteran was 
diagnosed with chronic low back strain with skeletal 
abnormality, lumbosacral junction, asymmetry of facets.  It 
was further noted that the veteran had essentially persistent 
low back pain since it first appeared in 1982.  The examining 
physician determined that the veteran had a chronic low back 
strain, probably on the basis of minor skeletal abnormality 
at the lumbosacral junction, which is that of asymmetry of 
facets.  Therefore, it was determined that he was unfit for 
performing his duties in the military.  At a May 1985 
Physical Evaluation Board Proceeding, it was determined that 
the veteran's chronic low back strain with skeletal 
abnormality lumbosacral junction with sclerosis rendered him 
unfit for military service.  

Post-service evidence reflects a current diagnosis of chronic 
low back pain with bilateral lower extremity radiculopathy.  
Additionally, a January 2001 X-ray showed a negative lumbar 
spine.  Records from St. Joseph's Hospital reflects that, 
while working, the veteran was climbing out of a watery, 
muddy ditch, slipped off the bank, and fell backwards in an 
awkward position in May 2001.  The veteran complained of back 
pain and was diagnosed with lumbar strain.  In August 2001, 
an MRI revealed mild multilevel spinal canal stenosis on a 
developmental basis, particularly at the L3 and L4 levels, 
and no evidence of any degenerative changes in the lumbar 
spine.  An August 2003 MRI of the lumbar spine revealed an 
impression of minimal degenerative changes of the disc spaces 
at L4-L5 and L5-S1 as well as facet arthropathy.  There was 
no evidence of disc herniation or neural foramina stenosis.

In April 2004, the veteran was afforded a VA examination.  At 
such time, he reported that he had two minor injuries during 
his military service.  Specifically, the veteran indicated 
that he had a heavy lifting injury in 1982 and a slip and 
fall injury in 1983.  He further reported that such symptoms 
resolved rather quickly, recurring infrequently in subsequent 
years.  He stated that he was rather comfortable between 1985 
and 2000, but in 2001, he suddenly began to experience 
tingling and weakness in his left leg.  The veteran admitted 
that the latter symptoms began when he experienced a hard 
fall in an on-the-job injury.  Since such injury, he 
reportedly had persistent nonstop numbness in the left leg 
with a feeling of weakness.  Following a review of the claims 
file and a physical examination, the examiner stated:

[The veteran's] recent reported tingling and 
weakness in the left leg is a significant change 
from the intermittent minor pain pattern of the 
prior 20 years.  The fact that this change in 
symptomatology coincided with a sudden back injury 
at work is very significant.  This is obviously a 
relatively new condition, not a continuum of the 
prior back strain which apparently occurred during 
military service.  It is my opinion that his 
current back symptoms are most likely caused by or 
a result of his 2001 on-the-job injury, rather than 
his prior minor injuries during the early 1980's 
while in the military.
 
In April 2006, a VA opinion was obtained.  The reviewing 
physician indicated that the veteran's claims file was 
reviewed extensively.  It was noted that the veteran had two 
low back injuries while in service in 1982 and 1983, but 
reported to the April 2004 VA examiner that he was 
essentially symptom free from 1985 to 2000.  In 2001, he 
sustained a work-related back injury and since then had 
problems with his low back and leg.  The April 2006 VA 
physician specifically noted the January 2001 X-ray and 
August 2001 MRI.  He then opined that the veteran's current 
low back problems do not date from 1982 and 1983 as, if the 
veteran had in fact sustained a significant injury to his low 
back in the early 1980's, then by 20 years later, his X-ray 
and MRI findings would be significantly more impressive.  The 
VA physician concluded that it was significantly more likely 
than not that the veteran's current low back problems had 
their onset following a worker's compensation related injury 
in 2001.  

As indicated previously, the evidence of record reflects a 
current diagnosis of chronic low back pain with bilateral 
lower extremity radiculopathy.  However, for the reasons 
discussed below, the Board finds that service connection for 
such disability is not warranted.

Insofar as the veteran was diagnosed during service with 
chronic low back strain with skeletal abnormality, 
lumbosacral junction, asymmetry of facets, such was found to 
be congenital in nature.  Specifically, the military 
physician determined that the veteran had a chronic low back 
strain, probably on the basis of minor skeletal abnormality 
at the lumbosacral junction.  The Board acknowledges that the 
April 1985 Medical Evaluation Board found that such back 
disability existed prior to service and was permanently 
aggravated by service.  However, VA is not bound by the 
findings of another government agency regarding such types of 
determinations.  See, e.g., Collier v. Derwinski, 1 Vet. App. 
413, 417 (1991).  Moreover, VA regulations provide that mere 
congenital or developmental defects are not diseases or 
injuries in the meaning of applicable legislation for 
disability compensation purposes.  See 38 C.F.R. § 4.9.  
However, VA's General Counsel determined that service 
connection may be warranted if a congenital or developmental 
defect is subject to a superimposed injury or disease during 
service.  VAOPGCPREC 82-90 (July 18, 1990).  In this regard, 
the Board notes that the veteran's service medical records 
document an in-service back injury in 1982 that occurred when 
he lifted ammunition boxes.  However, there is no competent 
medical opinion that the veteran's current back disorder is 
related to his military service, to include such injury.  
Specifically, the April 2004 VA examiner opined that the 
veteran's current back symptoms are most likely caused by or 
a result of his 2001 on-the-job injury, rather than his prior 
minor injuries during the early 1980's while in the military.  
Additionally, the April 2006 VA physician determined that it 
was significantly more likely than not that the veteran's 
current low back problems had their onset following a 
worker's compensation related injury in 2001.  

The Board has considered the veteran's own statements that 
his current low back disorder is related to his military 
service; however, this is not competent evidence since 
laypersons, such as the veteran, are not qualified to render 
an opinion concerning medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Specifically, where 
the determinative issue is one of medical causation or a 
diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu, supra.  Absent competent evidence relating the 
veteran's low back disorder to his military service, he is 
not entitled to service connection.  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for a low back disorder.  As such, that 
doctrine is not applicable in the instant appeal and his 
claim must be denied.  38 U.S.C.A. § 5107.


ORDER

Service connection for a low back disorder is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


